 
Exhibit 10.1
 
SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) dated February 1, 2010,
is by and between Craig L. Cardwell (“Executive”) and Education Realty Trust,
Inc., a Maryland corporation (the “Company”).


WHEREAS, Executive’s employment with the Company has been terminated, effective
as of February 12, 2010 (the termination date) pursuant to that certain Amended
and Restated Employment Agreement between the Company and Executive, dated as of
October 29, 2008 (the “Employment Agreement”);


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.           Termination of Employment.  Executive and the Company hereby agree
that Executive’s employment with the Company will be terminated pursuant to
Section 5(h) of the Employment Agreement on February 12, 2010.  To the extent he
continues to hold any such offices or directorships, Executive hereby resigns
all offices and directorships he holds with the Company and any and all of the
Company’s subsidiaries and affiliates, effective as of the termination
date.  Capitalized terms used herein and not otherwise defined shall have the
same meanings as in the Employment Agreement.
 
2.           Release by Executive.  Executive, on his own behalf and on behalf
of his heirs, successors and assigns, hereby irrevocably and unconditionally
releases and forever discharges the Company and its current and former
subsidiaries and other affiliates, and their current and former agents,
employees, representatives, officers, directors, stockholders, trustees and
attorneys (in both their official and personal capacities), and each of their
predecessors, successors, assigns and/or heirs (all of which are hereafter
collectively referred to as the “Released Parties”) from any and all debts,
liabilities, claims, demands, actions or causes of action, suits, judgments or
controversies of any kind whatsoever (except as set forth below) arising from
Executive’s relationship (including without limitation as a stockholder) to,
employment with or service as an employee, officer, director, or manager of the
Company or its subsidiaries and affiliates (collectively, the “Claims”) against
the Released Parties, that now exist or that may arise in the future out of any
matter, transaction or event occurring prior to or on the termination date,
including without limitation, any claims of breach of contract or for severance
or other termination pay, or claims of harassment or discrimination (for
example, on the basis of age, sex, race, handicap, disability, religion, color
or national origin) under any federal, state or local law, rule or regulation,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
29 U.S.C. §621, et seq.  Except as set forth below, Executive further agrees not
to file or bring any claim, suit, civil action, complaint, arbitration or
administrative action (any of the foregoing, an “Action”) in any city, state or
federal court or agency or arbitration tribunal with respect to any Claim
against any of the Released Parties or (except as may be required by law) assist
any other person or entity with any Action against any of the Released
Parties.  Notwithstanding anything to the contrary contained in this Agreement,
Executive does not release any of the Released Parties and shall not be
prohibited from filing or bringing an Action with respect to any right Executive
otherwise may have now or in the future to (i) receive distributions or
dividends made in respect of the Company’s common stock or units of limited
partnership interest in Education Realty Operating Partnership, LP; (ii) be
indemnified by the Company under the Second Articles of Amendment and
Restatement or Amended and Restated Bylaws of the Company (as the same are
currently in effect), any resolution adopted by the Board of Directors of the
Company, or any other separate written agreement or instrument requiring the
Company to indemnify Executive; (iii) receive workers’ compensation claims; or
(iv) vested benefits payable under retirement and other employee benefit plans
covering Executive (which benefits shall be governed by the terms and provisions
of the applicable plan).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Severance Compensation.  In consideration of Executive’s execution
and non-revocation of this Agreement and pursuant to Section 6(b) of the
Employment Agreement, Executive shall be entitled to receive the payments set
forth in this Section 3, subject to the terms and provisions of this Agreement.
Except as set forth in this Section 3, the Company shall have no other
obligations to Executive.
 
(a)           Accrued Salary, Vacation, Bonus, Expense Reimbursement and Health
Insurance.  The Company will pay Executive: (i) all accrued but unpaid wages
through the termination date, based on Executive’s current Base Salary;  (ii)
all accrued but unpaid vacation through the termination date ($12,337.10), based
on Executive’s then current Base Salary; (iii) all approved, but unreimbursed,
business expenses, provided that a request for reimbursement of business
expenses is submitted in accordance with the Company’s policies and submitted
within five (5) business days of Executive’s termination date; and (iv) all
earned and accrued but unpaid bonuses. Executive’s benefits under the Company’s
major medical health group plan will terminate on the termination date and the
Company will pay any COBRA continuation coverage premiums required for the
coverage of Executive and Executive’s eligible dependents under the Company’s
major medical group health plan for a period of up to eighteen (18) months (or,
if less, the period that Executive and Executive’s eligible dependents are
entitled to under the applicable provisions of COBRA), provided, however, that
Executive and Executive’s eligible dependents shall be solely responsible for
any requirements which must be satisfied or actions that must be taken in order
to obtain such COBRA continuation coverage other than the payment of COBRA
premiums.


(b)           Severance Payment.  The Company will continue to pay Executive’s
current Base Salary of $200,940.16 for a period of twelve (12) months (the
“Severance Payment”).  Payment of the Severance Payment shall commence on the
sixtieth (60th) day following the Executive’s termination date and will be paid
over a period of twelve (12) months, in accordance with the Company’s regular
payroll practices, provided, that Executive shall have executed this Agreement
and all statutory or other revocation periods shall have expired prior to such
date (the “Severance Period”).


(c)           No Other Payments.  Executive acknowledges that this is the
correct amount of severance compensation owed to Executive under the Employment
Agreement. Executive acknowledges that Executive has received all accrued
obligations to which Executive is entitled under the Employment
Agreement.  Executive acknowledges that no other promise or agreements of any
kind have been made to Executive or with Executive by any person or entity
whatsoever to cause Executive to sign this Agreement.  Executive further
acknowledges and agrees that the payments or benefits that may be due under this
Section 3 shall constitute full accord and satisfaction of all obligations,
including without limitation any and all severance obligations, in connection
with Executive’s employment.


(d)           Conditions to Severance Payment.  In connection with the
Separation Conditions set forth in Section 6(c) of the Employment Agreement,
Executive acknowledges that he would not be entitled to receive payments or
benefits that may be due under this Section 3 but for Executive’s execution and
non-revocation of this Agreement and his compliance with the restrictive
covenants set forth in Section 8 of the Employment Agreement and any and all
post-termination obligations set forth in the Employment Agreement and in this
Agreement.  Notwithstanding the foregoing, the Executive and the Company hereby
agree that for purposes of Executive’s continued compliance with the
post-termination obligations set forth in the Employment Agreement, references
in Section 8(f)-(i) of the Employment Agreement to the “Restricted Period”
(Non-Competition; Non-Solicitation of Customers; Non-Recruitment of Employees;
and Post-Employment Disclosure) shall mean the period of time encompassing the
Severance Period.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Disclaimer of Liability.  Executive acknowledges that this
Agreement shall not in any way be construed as an admission by Executive or any
of the Released Parties of any wrongful or illegal act against the other or any
other person, and that Executive and the Released Parties expressly disclaim any
liability of any nature whatsoever arising from or related to the subject of
this Agreement.
 
5.           COMPETENCY.  EXECUTIVE ACKNOWLEDGES THE FOLLOWING:
 
 
a.
THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS AGREEMENT AND
THEIR LEGAL EFFECTS;

 
 
b.
THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT;

 
 
c.
THAT IT IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT RELIANCE UPON ANY
STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS REPRESENTATIVES;

 
 
d.
THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING
THIS AGREEMENT AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
OF HIS CHOICE REGARDING THIS AGREEMENT;

 
 
e.
THAT EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE
THIS AGREEMENT IS EXECUTED;

 
 
f.
THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS UNDER THIS AGREEMENT ONLY IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE WAS
ALREADY ENTITLED;

 
 
g.
THAT HE HAS HAD A PERIOD OF 21 DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT; AND

 
 
h.
THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT,
EXECUTIVE MAY REVOKE THIS AGREEMENT AND IT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH LATER DATE AS
PROVIDED FOR HEREIN.

 
6.           Parties in Interest.  This Agreement is for the benefit of the
Released Parties and shall be binding upon Executive and his representatives and
heirs.
 
7.           Governing Law.  This Agreement and the rights and obligations of
Executive hereunder shall be governed by and construed and enforced in
accordance with the substantive laws of the State of Tennessee.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Amendment.  This Agreement may not be clarified, modified, changed
or amended except in writing and signed by Executive and the Company or a
successor-in-interest of the Company.
 
9.           Enforcement of Laws.  Nothing in this Agreement affects the rights
and responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission.  However, Executive waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws.
 
10.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision, and there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 








[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

 
Education Realty Trust, Inc.
         
By:
/s/ Randall L. Churchey     Title:   Chief Executive Officer     Date:  
February 1, 2010  

 
 

 
Executive
                  /s/ Craig L. Cardwell       Craig L. Cardwell, individually  

 
 
Subscribed and sworn to before me, the undersigned Notary Public, this 2nd day
of February, 2010.
 
 

   
(SEAL) 
/s/ Dorothy A. Crawford           Notary Public               My Commission
expires: December 16, 2003        

 
 
 

--------------------------------------------------------------------------------

 